Case: 2:19-cv-02237-MHW-EPD Doc #: 42 Filed: 08/07/20 Page: 1 of 1 PAGEID #: 268




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

MICHAEL DISABATO, et al.,

                  Plaintiffs,                     Case No. 2:19-cv-2237

      v.                                          Judge Michael H. Watson

THE OHIO STATE UNIVERSITY,                        Chief Magistrate Judge
                                                  Elizabeth P. Deavers

                  Defendant.
                                  ORDER

      Plaintiffs Michael DiSabato, John Does 1-14, and John Does 16-36 (the

“Dismissing Plaintiffs”) and Defendant The Ohio State University (“OSU”)

jointly move the Court to dismiss with prejudice the Dismissing Plaintiffs’

claims. ECF No. 41. The motion is GRANTED, and any and all claims which

have been, could have been, or should have been asserted by the Dismissing

Plaintiffs against OSU in the above-captioned case are hereby DISMISSED

WITH PREJUDICE. The Dismissing Plaintiffs and OSU shall bear their own

attorneys’ fees, costs, and expenses.

       The claims of John Doe 15 in this matter are not being dismissed

 and remain pending.

       IT IS SO ORDERED.

                                        /s/ Michael H. Watson_______________
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT
